                           Case 4:19-cr-00452-JM Document 25 Filed 12/09/20 Page 1 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sbcct I



                                         UNITED STATES DISTRICT COUR1.es
                                                           Eastern Dislrict of Arlomsas                        By,_~
                                                                                                                         .P        O9 2020


              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE                                  Olp CLERK
                                                                           )
                                  v.                                       )
                       MICKAEL PEOPLES                                     )
                                                                           )       Case Number: 4: 19-cr-00452-JM-01
                                                                           )       USM Number: 45086-079
                                                                           )
                                                                           )        Ronald L. Davis Jr.
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1 of Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended
18 U.S.C. § 1791(a)(2)            Possession of a prohibited object in prison - Buprenorphine,                 3/21/2018                    1
                                    a Class C felony



       The defendant is sentenced as provided in pages 2 through          _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)     - - - - N/A
                       -------- D                            is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments in_Jposed by this judgment are fully paid. If ordered to pay restitution,
the defenrumt must notify the court and United States attorney of material clianges in econormc circumstances.

                                                                           12/9/2020


                                                                                                          ..

                                                                           JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                          Name and Title of Judge



                                                                          Date
                                                                               ,~\ C\\z.a
                                                                                       \        \
                           Case 4:19-cr-00452-JM Document 25 Filed 12/09/20 Page 2 of 4
AO 24S8 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment-Page   -=2-   of   4
 DEFENDANT: MICKAEL PEOPLES
 CASE NUMBER: 4:19-cr-00452-JM-01

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 12 MONTHS and ONE (1) DAY with no term of supervised release to follow




      llJ    The court makes the following recommendations to the Bureau of Prisons:
             The Court recommends designation to FCI El Reno to allow the defendant to participate in facility-specific vocational
             programs offered there.




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at - - - - - - - - - D a.m.                     D p.m.      on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By---------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 4:19-cr-00452-JM Document 25 Filed 12/09/20 Page 3 of 4
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet S - Criminal Monetary Penalties
                                                                                                          Judgment -Page   --3-     of        4
 DEFENDANT: MICKAEL PEOPLES
 CASE NUMBER: 4:19-cr-00452-JM-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment               Restitution                  Fine                     AVAA Assessment*          JVTA Assessment**
 TOTALS           S 100.00                  S 0.00                      S 0.00                   S 0.00                    S 0.00


 D    The determination of restitution is deferred until
                                                               - - - -.          An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned ~}'l!!Cllt, unless ~ified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***                    Restitution Ordered       Priority or Percentace




 TOTALS                               $
                                          - - - - - - -0.00
                                                       --                        $
                                                                                     - - - - - - -0.00
                                                                                                  --
 D     Restitution amount ordered pursuant to plea agreement $
                                                                           ---------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the           D   fine    D     restitution.

       D   the interest requirement for the         D    fine       D   restitution is modified as follows:

• Amy, VickyVand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
••• Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 4:19-cr-00452-JM Document 25 Filed 12/09/20 Page 4 of 4
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment-Page   _4~-   of         4
DEFENDANT: MICKAEL PEOPLES
CASE NUMBER: 4:19-cr-00452-JM-01

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     lit!                        100.00
             Lump sum payment of$ ~ = = - - - - due immediately, balance due
             •    not later than                                  , or
             D    in accordance with D C,           D    D,   D E,or      D Fbelow; or

 B     D     Payment to begin immediately (may be combined with          DC,       D D, or      D F below); or

 C     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E      D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone!afYpenalties is due during
the period of imprisonment. All criminal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                        if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Pa~ents shall be a_pplied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (b) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
